Citation Nr: 9920990	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-24 344	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.  This case came to the Board of Veterans Appeals 
(Board) from a September 1993 RO decision which denied an 
application to reopen a previously denied claim for service 
connection for a psychiatric disorder.  In a December 1997 
decision, the Board denied the application.  The veteran then 
appealed to the U.S. Court of Veterans Appeals (which has 
recently been renamed the U.S. Court of Appeals for Veterans 
Claims) (Court).  In November 1998, the VA Secretary filed a 
motion with the Court, requesting that the December 1997 
Board decision be vacated and remanded.  Such motion was 
granted by a February 1999 Court order.


REMAND

The 1999 Court order requires that the "new and material 
evidence" definition of 38 C.F.R. § 3.156(a) be applied in 
the veteran's case, in accordance with Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  To avoid prejudice to the 
veteran, the RO should initially address this matter.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

After the case was returned to the Board from the Court, the 
Board wrote the veteran and gave him an opportunity to submit 
any additional argument and evidence.  The veteran responded 
in June 1999 by submitting written argument and recent 
prescription forms.  He did not waive initial RO 
consideration of this material, and thus it must be first 
addressed by the RO and included in a supplemental statement 
of the case.  38 C.F.R. § 20.1304.

In view of the foregoing, the case is remanded to the RO for 
the following action.

The RO should give the veteran another 
opportunity to submit additional argument 
and evidence in support of his 
application to reopen a claim for service 
connection for a psychiatric disorder.  
Thereafter, the RO should review the 
entire record and readjudicate the 
application to reopen the claim; in doing 
so, the RO should apply the "new and 
material evidence" definition of 
38 C.F.R. § 3.156(a)

If the benefit is denied, the RO should 
provide the veteran with a supplemental 
statement of the case, and give him an 
opportunity to respond, before the case 
is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


